WR-83,512-01,02




                            NO. __________

        IN THE TEXAS COURT OF CRIMINAL APPEALS RECEIVED
                                                          COURT OF CRIMINAL APPEALS
                                                                 6/29/2015
                    AT AUSTIN, TEXAS                        ABEL ACOSTA, CLERK

___________________________________________________________

               IN RE CHAD WAYNE TISDALE
___________________________________________________________

                   MOTION FOR LEAVE TO FILE
     ORIGINAL PETITION FOR WRIT OF MANDAMUS OR
    ORIGINAL PETITION FOR WRIT OF HABEAS CORPUS
___________________________________________________________


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Chad Wayne Tisdale, Relator/Applicant, moves this Court to grant

him leave to file his Original Petition for Writ of Mandamus or Original

Petition for Writ of Habeas Corpus, and shows:

      1. Concomitantly with filing of this Motion, Relator is tendering to

the Clerk of the Court his Original Petition for Writ of Mandamus or

Original Petition for Writ of Habeas Corpus. That Petition is incorporated

into this Motion by reference as though set forth herein verbatim.

      2. Relator’ Petition presents an issue that has not heretofore been

addressed by this Court in a published opinion, which may be paraphrased

as follows: May a trial court decline to address the merits of a post-
conviction (misdemeanor) petition for writ of habeas corpus and under

what circumstances and using what means will this Court act to compel a

trial court to address the merits of a petition for writ of habeas corpus?

      3. Relator suggests that this issue is of significance not only to him,

but to the criminal jurisprudence of Texas.

      4. Relator therefore prays that this Honorable Court grant him leave

to file his Original Petition for Writ of Mandamus or Original Petition for

Writ of Habeas Corpus. Relator prays for general relief.




                                       RESPECTFULLY SUBMITTED,

                                       /s/James Kramer

                                       JAMES KRAMER

                                       410 East 5th St. #306
                                       Austin, Texas 78701
                                       (512) 297-7211 PHONE
                                       (484) 205-5248 FAX
                                       james.kramer@usa.net
                                       Texas State Bar No. 24067712
                                       COUNSEL FOR RELATOR/
                                       APPLICANT
                    CERTIFICATE OF SERVICE

      This motion was served on opposing counsel, Assistant Bastrop

County District Attorney Greg Gilleland, 804 Pecan Street, Bastrop,

Texas, 78602, by first-class mail and by electronic means on June 26,

2015, and was also mailed to the Bastrop County District Clerk for

distribution to Respondent Judges on that date.

                                            /s/James Kramer

                                           JAMES KRAMER